Order issued September 11, 2014




                                      S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-01491-CR
                                  No. 05-13-01492-CR
                       ________________________________________

                            JUAN JOSHIOS ORTIZ, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                          Before Justices Francis, Myers, and Lewis

         Based on the Court’s opinion of this date, we GRANT the April 2, 2014 motion of

Stephanie Hudson for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Stephanie Hudson as counsel of record for appellant.      We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Juan Joshios Ortiz, TDCJ No. 1679846, Gib Lewis Unit, 777 FM 3497, Woodville, Texas,

75990.

                                                    / Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE